SET ASIDE and REMAND; and Opinion Filed March 17, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01094-CV

                       THE STATE OF TEXAS, Appellant
                                      V.
              AVB PARTNERS, LTD., A TX LTD. PARTNERSHIP, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-264-2013

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers
       The State of Texas has filed a motion to dismiss its appeal pursuant to Texas Rules of

Appellate Procedure 10.1 and 42.1(a)(2)(B). The State advises that the parties have settled their

differences and asks us to set aside the trial court’s judgment without regard to the merits and

remand this case to the trial court for rendition of judgment in accordance with the agreement of

the parties. Pursuant to the parties’ agreement, we set aside the judgment of the trial court

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. TEX. R. APP. P. 42.1(a)(2)(B).


                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

141094F.P05
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

THE STATE OF TEXAS, Appellant                         On Appeal from the County Court at Law
                                                      No. 6, Collin County, Texas
No. 05-14-01094-CV          V.                        Trial Court Cause No. 006-264-2013.
                                                      Opinion delivered by Justice Lang-Miers,
AVB PARTNERS, LTD., A TX LTD.                         Justices Brown and Schenck participating.
PARTNERSHIP, Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE without regard to its merits and the case is REMANDED to the trial court for
rendition of judgment in accordance with the agreement of the parties.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 17th day of March, 2015.




                                                –2–